Citation Nr: 1001822	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for a left knee disability.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to April 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona.



FINDING OF FACT

The Veteran's left knee does not show slight recurrent 
subluxation or lateral instability, or a combination of 
laxity and limitation of motion of a more severe degree due 
to pain, weakened movement, excessive fatigability with use, 
or incoordination, nor does the left knee have flexion 
limited to 45 degrees or extension limited to 10 degrees.  
The left knee does show degenerative joint disease by X-ray 
findings.


CONCLUSION OF LAW

The criteria for a 10 percent rating for left knee disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Under the Rating Schedule, impairments of the knee are 
evaluated by application of the Diagnostic Code 5257.  Under 
this code, a 10 percent disability rating is awarded for 
slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is awarded for severe recurrent subluxation 
or lateral instability, or for a combination of laxity and 
limitation of motion of a more severe degree due to pain, 
weakened movement, excessive fatigability with use, or 
incoordination.  

Impairments of the knee are also evaluated based upon range 
of motion.  Diagnostic Code 5260 requires flexion of the leg 
limited to 45 degrees for a 10 percent evaluation, 30 degrees 
for a 20 percent evaluation, and limited to 15 percent for a 
30 percent evaluation.  Similarly, Diagnostic Code 5261 
requires extension of the leg limited to 10 degrees for a 10 
percent evaluation, limited to 15 degrees for a 20 percent 
evaluation, and limited to 20 degrees for a 30 percent 
evaluation.  

A disability may receive a greater evaluation if there is 
additional functional impairment or loss or painful motion.  
38 C.F.R. §§ 4.10, 4.40, 4.59.  For the joints in particular, 
special attention is paid to the disability if there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, or pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 3.45.

In a June 2005 rating decision, the Veteran was granted 
service connection for the left knee disability at a 
noncompensable rating, effective at separation.  The Veteran 
appealed the noncompensable rating for his left knee, 
asserting that he merits a compensable initial rating for 
this disability.

The Veteran was afforded a VA examination in March 2005.  He 
complained of daily pain to the left knee without locking or 
giving way.  He reported that pain was aggravated by 
kneeling, prolonged walking for more than 2 miles, prolonged 
standing for more than 8 hours, squatting, and using stairs 
or ladders.  He stated that he was unable to do any 
activities requiring kneeling or running.  The Veteran 
reported that he was able to perform all essential work 
functions.  Pain was treated with Tylenol and rest, and no 
ambulatory aids or assistive devices were needed.  The 
Veteran reported one flare up in the previous 12 months that 
lasted 3 to 4 days.  

Upon physical examination, tenderness was noted to palpation 
along the medial joint line and with patellar movement.  The 
examiner noted no effusion, scars, deformity, or quadriceps 
atrophy.  Active range of motion was 0 to 140 degrees with no 
pain noted, providing evidence against this claim.  No pain, 
fatigue, weakness, or incoordination was noted with 
repetition.  The examiner estimated 0 percent additional 
functional loss with repetitive movement, providing more 
evidence against this claim.  Drawers were negative, 
collaterals were without laxity, no grinding was noted, and 
McMurray's was performed without apprehension or pain.  X-
rays indicated no evidence of arthritis in the left knee.  
The examiner's impression was of recurrent tendonitis of the 
left knee, status post arthroscopy in July 2004.

The Veteran was afforded a second VA examination in September 
2008.  The Veteran complained of daily pain located "deep 
inside, under the kneecap".  He treated pain with Naproxen, 
which improved the knee pain moderately.  Pain increased with 
walking and prolonged sitting or flexion motions, including 
driving for long periods of time.  No assistive devices were 
needed.  The examiner noted that pain had a mild effect on 
chores and exercise due to increased pain with prolonged 
kneeling, and a moderate effect on sports due to an inability 
to run.  The examiner noted no significant effects on the 
Veteran's occupation.  Indeed, the Veteran reported no time 
lost from work in the previous 12 months.  The Veteran 
reported flare ups once per month with a duration of 8 to 12 
hours, described as pain worse than usual without additional 
symptoms.

On physical examination, the examiner noted three well-healed 
1 cm by 1 cm superficial surgical scars consistent with prior 
arthroscopic surgery.  The scars had no pain, tenderness, 
adherence to underlying tissue, disfigurement, or functional 
limitations, with no history of ulceration or breakdown.  
Sensation over the scars was grossly normal.

The examiner noted no quadriceps atrophy or effusion.  There 
was mild tenderness to the proximal anterolateral region.  
Active range of motion was extension to 0 degrees and flexion 
to 130 degrees, providing evidence against this claim.  No 
pain was noted during range of motion.  There were no 
additional limitations following repetitive range of motion.  
There was no estimated additional effective loss of range of 
motion with repetition.  Drawers were negative, collaterals 
were without laxity, and McMurray's was performed without 
pain or apprehension.  There was crepitus present.  X-rays 
indicated an enthesophyte off the lower pole of the patella, 
as well as mild medial compartmental narrowing, with no 
significant osteophyte formation or joint effusion noted.  

The examiner's impression was left knee tendonitis, status 
post synovectomy, with residual degenerative joint disease.

The Board finds that these reports provide some evidence 
against this claim, indicating that the criteria for a 
compensable rating under Diagnostic Codes 5257, 5260, and 
5261 are not met based on objective evaluation.  The 
Veteran's left knee showed full range of motion and no joint 
effusion.

Treatment records from R.W. Bliss Army Medical Center and Dr. 
"M." indicate largely similar findings to the VA 
examinations, providing additional evidence against this 
claim.

The Veteran is rated noncompensably disabled for his left 
knee disability from separation.  A compensable rating 
requires slight recurrent subluxation or lateral instability.  
The Board has taken into account other diagnostic codes that 
may be applied for knee injuries.  Diagnostic Code 5260 
requires flexion of the leg limited to 45 degrees for a 10 
percent evaluation, 30 degrees for a 20 percent evaluation, 
and limited to 15 percent for a 30 percent evaluation.  
Similarly, Diagnostic Code 5261 requires extension of the leg 
limited to 10 degrees for a 10 percent evaluation, limited to 
15 degrees for a 20 percent evaluation, and limited to 20 
degrees for a 30 percent evaluation.  

The Board notes that the March 2005 and September 2008 VA 
examinations, as well as post-service treatment records, show 
that the Veteran's left knee does not meet the criteria for a 
compensable evaluation based upon instability or limitation 
of motion.

The Board has considers whether the Court's precedents 
support the availability of separate ratings under Diagnostic 
Codes 5257 and 5003.  See VAOPGCPREC 23-97.  However, the 
schedular criteria for a compensable rating for a left knee 
disability based upon instability or limitation of motion 
have not been met at any time, and such rating is not 
warranted.  The facts and examinations cited above provide 
negative evidence against the Veteran's claim.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes (as in this case), a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, and rated as a single disability under the Diagnostic 
Code for degenerative or hypertrophic arthritis.  Limitation 
of motion must be objectively confirmed by such findings as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71(a).  

X-rays taken during the September 2008 VA examination 
indicated an enthesophyte off the lower pole of the patella, 
as well as mild medial compartmental narrowing, with no 
significant osteophyte formation or joint effusion noted.  
The examiner's impression was left knee tendonitis, status 
post synovectomy, with residual degenerative joint disease.

Based on this evidence, an evaluation of 10 percent under 
Diagnostic Code 5003 for degenerative arthritis established 
by X-ray findings and some painful motion is warranted.

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not only the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that a staged rating for left knee 
disability is not warranted.  

Duties to notify and to assist

Upon addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in February 2005 and May 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained post-service Army treatment records and the 
Veteran was afforded VA examinations in March 2005 and 
September 2008.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board has decided upon the merits of the appellant's appeal.  

ORDER

The criteria for a 10 percent rating for a left knee 
disability have been met.  


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


